DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
The previous rejection of claims 1 – 11 under 35 U.S.C. 101 for statutory double patenting has been withdrawn.
The previous objection to claim 13 has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 6 and 8 – 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eklund et al. (US 2016/0153932 A1; “Eklund”).

a bipolar junction transistor (BJT) including an emitter region (emitter region 145), a base region (p-region 125; the drain-drift region of the MOSFET is part of the base region of the BJT within the semiconductor substrate; ¶30), and a collector region (n-band region 120);
a reservoir (sample vessel 160) containing a solution (e.g., an electrolyte 161), the reservoir positioned adjacent the base region of the bipolar junction transistor; and
a metal containing contact (e.g., metal layer 163 and the sandwiched metal layers 165) directly contacting both the base region (i.e., gate electrode 156, p-region 125 and drain-drift region 126), and the reservoir (160). Eklund teaches that the drain-drift region of the MOSFET is part of the base region of the BJT within the semiconductor substrate, the drain-drift region thus making electrical contact to the base of the BJT (¶30). Thus, the base region comprises the drain-drift region that includes gate electrode 156, p-region 125 and drain-drift region 126, which is in contact with the metal containing contact (e.g., metal layer 163 and the sandwiched metal layers 165) and the reservoir (160) (¶¶62 – 73; figures 3 – 5).
Regarding claim 2, Eklund teaches wherein the metal containing contact (metal layer 163; ¶72) provides a sensing surface capable of measuring at least one of presence of biomolecules in the solution, changing pH of the solution or a temperature of the solution.
Regarding claim 3, Eklund teaches the sensor of claim 2, wherein the emitter, base, and collector regions are arranged in a lateral orientation (e.g., ¶¶59, 67).

Regarding claim 5, Eklund implicitly anticipates that the sensor of claim 2, wherein the metal contains either gold (Au) or silver (Ag) (¶72). 
Regarding claim 6, Eklund teaches the sensor of claim 2, wherein the metal containing contact has a silver chloride surface (¶56). The sensor structure is therefore capable of functioning in the manner claimed, wherein the change in collector current indicates a change in chloride concentration in the solution, and changes in a subthreshold swing of the bipolar junction transistor indicates changes in the temperature of the solution.
Regarding claim 8, Eklund anticipates the sensor of claim 2, wherein a first dielectric spacer is formed on an interface between the emitter region and the base region to electrically isolate the emitter region from the collector region (¶¶32 – 41 and 66 – 72; claims 12 and 18).
Regarding claim 9, Eklund anticipates the sensor of claim 8, wherein a second dielectric spacer is formed on an interface between the base region and the collector region to electrically isolate the emitter region from the collector region (¶¶32 – 41 and 66 – 72; claims 12 and 18).
Regarding claim 10, Eklund implicitly anticipates the sensor of claim 2, wherein the bipolar junction transistor is programmed by the controller to measure change in charge density in proximity to the metal containing contact, which is correlated to a concentration of molecules of the solution contained within the reservoir (¶¶43 and 56).
Regarding claim 11, the recitation that the concentration of molecules are simultaneously measured by the bipolar junction transistor and a surface plasmon resonance (SPR) detector is considered a statement of intended use or manner of operation, and is not given patentable weight to the apparatus claim. Claim 11 does not positively recite that the surface plasmon In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eklund et al. (US 2016/0153932 A1; “Eklund”) in view of  Light et al. (US 2016/0001249 A1; “Light”).
Regarding claim 7, Eklund does not specifically teach the sensor of claim 2, wherein the metal containing contact includes titanium nitride (TiN), wherein the metal containing contact measures pH of the solution.
Light teaches a sensor surface comprising titanium nitride (¶47). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  The combination of familiar elements is KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Allowable Subject Matter
Claims 12 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the cited prior art neither teaches nor fairly suggests a sensor in electrical communication with a controller, the sensor further comprising: a second metal containing contact extending from the emitter region to a first metal stud; and a third metal containing contact extending from the collector region to a second metal stud.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796